Citation Nr: 1011671	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  03-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder 
(lumbosacral strain).  

2.  Entitlement to service connection for a low back disorder 
(lumbosacral strain).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from June to August 
1986, from June to September 1987, and from September 1990 to 
May 1991.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In his September 2003 substantive appeal (on VA Form 9), the 
Veteran requested a hearing in Washington, DC, before a 
Veterans Law Judge of the Board.  However, in subsequent 
correspondence dated in August 2007, the Veteran withdrew 
this hearing request.

The Board remanded this case in September 2007 to provide the 
Veteran additional notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), and he received this additional notice in 
November 2007.

In this decision, the Board is reopening the claim on the 
basis of new and material evidence.  But the Board is then 
again remanding the claim to the RO via the Appeals 
Management Center (AMC), for still further development, 
before readjudicating the claim on its underlying merits.




FINDINGS OF FACT

1.  The RO initially considered and denied the Veteran's 
claim for service connection for a low back disorder (strain) 
in October 1994 and again in September 1995, in part, because 
the RO concluded there was no correlation between his one 
instance of treatment for back pain during service and his 
since diagnosed low back strain.  The RO considered the 
episode of back pain in service as merely acute and 
transitory, resolving without any chronic residual 
disability, including the low back strain mentioned.

2.  The RO sent the Veteran letters in October 1994 and 
September 1995 notifying him of those decisions and apprising 
him of his procedural and appellate right, but he did not 
appeal.

3.  During the many years since that September 1995 decision, 
however, the Veteran has submitted additional evidence - 
including additional service treatment records (STRs).

4.  This additional evidence has not been previously 
considered, is not cumulative or redundant of evidence 
already on file, relates to an unestablished fact necessary 
to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.


CONCLUSION OF LAW

The RO's October 1994 and September 1995 decisions initially 
considering and denying the Veteran's claim for service 
connection for a low back disorder are final, but new and 
material evidence since has been submitted to reopen this 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.160, 20.200, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist the Veteran in 
substantiating his claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board previously remanded this case in September 2007 to 
provide the Veteran additional Veterans Claims Assistance Act 
(VCAA) notice to comply with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), including insofar as 
apprising him of the specific reasons this claim was 
previously denied so he would have the opportunity to respond 
by providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
And, on remand, the AMC sent the Veteran a letter in November 
2007 providing this additional Kent notice.  Since, however, 
the Board is now reopening this claim, regardless, i.e., 
concluding there is new and material evidence, this holding 
in Kent is now inconsequential.

After reopening the claim on the basis of this new and 
material evidence, the Board is remanding the claim to the 
RO, via the AMC, for still further development and 
consideration before readjudicating the claim on its 
underlying merits.

Reopening of the Claim for Service connection for a Low Back 
Disorder

The RO initially considered - and denied, the Veteran's 
claim for service connection for a low back disorder in 
October 1994.  The RO denied the claim because, although he 
had been seen on one occasion during service in December 1990 
for lower back pain secondary to overuse, there was no 
indication of any further complaints during service referable 
to his low back - including when examined for separation 
from service in April 1991 when there were no subjective 
complaints or objective clinical findings suggesting he had 
chronic residual low back disability.

Further, since his initial VA compensation examination after 
service had resulted in a diagnostic assessment of low back 
strain by history only, the RO determined that one instance 
of lower back pain in service was acute and transitory 
(i.e., merely temporary as opposed to permanent or chronic).

The RO sent the Veteran a letter later in October 1994 
notifying him of that decision and apprising him of his 
procedural and appellate rights.

In response, the Veteran submitted additional argument in 
December 1994.  Later, in July and August 1995, he also 
submitted private and VA medical records showing treatment 
for back problems.  So the RO readjudicated his claim in 
September 1995, considering this additional evidence, but 
determined it still did not provide a basis for concluding 
the one instance of back pain in service had resulted in any 
of the then current diagnoses that had been made since 
service, including of a low back strain.

The RO sent the Veteran a letter later in September 1995 
notifying him of that decision and apprising him of his 
procedural and appellate right, but he did not appeal.  So 
that September 1995 decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.1103.

The Veteran may reopen this claim, however, by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence in the file at the time of those prior, final 
and binding, denials of the claim in October 1994 and 
September 1995 included just some of the Veteran's service 
treatment records.  A December 1990 service record showed he 
was treated for low back pain that month after lifting a 
container of water (the one instance of low back pain already 
mentioned).  And the report of his April 1991 military 
separation examination showed he had a history of complaints 
of recurrent back pain.

During his initial post-service VA compensation examination 
in April 1994, beside the possibility of spasm, there was no 
objective clinical indication at the time of that evaluation 
of a then current or chronic back disability.  The diagnosis 
was a history of low back strain.

After not appealing the October 1994 and September 1995 
decisions initially considering and denying his claim, the 
Veteran filed a petition to reopen his claim in March 2002 on 
the basis of new and material evidence.  This RO denied this 
petition in the July 2002 decision at issue, and this appeal 
ensued.

Irrespective of the RO's decision, so, too, must the Board 
make this threshold preliminary determination of whether 
there is new and material evidence to reopen this claim, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the claim on 
its underlying merits.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no new and 
material evidence has been offered, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  See also Butler v. Brown, 9 Vet. App. 167 
(1996) and VAOPGCPREC 05-92 (March 4, 1992).

The Board disagrees with the RO's July 2002 finding that 
there is no new and material evidence to reopen the claim.



The RO's prior September 1995 decision, since it is the last 
final and binding denial of the claim, marks the starting 
point for determining whether there is new and material 
evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the Board must review for newness and materiality 
only the evidence submitted since the most recent, final and 
binding, denial of the claim - regardless of the specific 
basis of that prior denial).

The additional evidence submitted since that September 1995 
decision includes additional service examination records, as 
well as private and VA treatment records.  Most 
significantly, the Veteran submitted with the petition to 
reopen his claim a copy of his December 1985 military 
enlistment examination report.  This report shows that mild 
scoliosis (dextro) was noted.  So this report gives an 
enhanced view of his claimed disability by suggesting he may 
have had a low back condition, possibly congenital, even 
several years before his initial complaint of back pain 
in December 1990 during his subsequent, third, period of 
service from September 1990 to May 1991.  Also, although the 
RO concluded when denying his claim in October 1994 and 
September 1995 that he had not made any complaints referable 
to his low back during his April 1991 separation examination, 
and that there were no relevant objective clinical findings 
either, the copy of the separation examination he provided as 
reason to reopen his claim shows he reported a history of 
recurrent back problems during that third period of service 
from September 1990 to May 1991.  So the evidence he 
submitted is in direct contradiction of the findings the RO 
made when previously denying his claim in October 1994 and 
September 1995.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  There was a similar holding in 
Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), that the 
newly-presented evidence need not be probative of all the 
elements required to award the claim, but only probative as 
to each element that was a specified basis for the last 
disallowance.  

So this additional evidence has not been previously 
considered, is not cumulative or redundant of evidence 
already on file, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating this claim.  Hence, this 
additional evidence is new and material and sufficient to 
reopen the claim.  38 C.F.R. § 3.156(a).


ORDER

Having submitted new and material evidence, the Veteran's 
claim of entitlement to service connection for a low back 
disorder is reopened.  And to this extent only the appeal is 
granted, subject to the further development of this claim on 
remand.


REMAND

Having found this evidence regarding the Veteran's claim of 
service connection for a low back disorder to be "new and 
material" under 38 C.F.R. § 3.156(a), and having resultantly 
reopened his claim, it is now incumbent upon the RO to review 
his claim on a de novo basis.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to this readjudication of his claim, however, in view 
of the findings mentioned that were noted in service and 
during the many years since, the Board believes a 
VA compensation examination and medical nexus opinion are 
needed to assist in determining the etiology of the Veteran's 
low back disorder, regardless of the specific current 
diagnosis, but especially in terms of whether any current low 
back disability is attributable to his military service 
(specifically, any disease or injury during either of his 
three periods of service - initially from June to August 
1986, then from June to September 1987, and most recently 
from September 1990 to May 1991).  This medical nexus opinion 
is particularly needed given the intervening notation in 
December 1985 - in the report of his enlistment examination 
in anticipation of that initial period of service, indicating 
he had mild scoliosis (dextro).  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

If it is determined the Veteran's scoliosis is a congenital 
or developmental defect, then service connection generally 
would not be permissible as a matter of express VA 
regulation.  See 38 C.F.R. §§ 3.303(c), 4.9.  There is a 
limited exception, however, if it is determined he has 
additional disability from aggravation of this pre-existing 
congenital defect during service by superimposed disease or 
injury.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. 
Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

Accordingly, this case is REMANDED for the following 
additional development and consideration: 

1.  Schedule a VA compensation 
examination to determine the nature and 
etiology of any current low back disorder 
(lumbosacral/lumbar strain, etc.).

To assist in making this important 
determination, have the designated 
examiner review the claims file, 
including a complete copy of this remand, 
for the Veteran's pertinent medical and 
other history.  

All diagnostic testing and evaluation 
deemed necessary should be performed.  

Following this review of the file and 
objective clinical examination of the 
Veteran, the examiner should specify all 
current diagnoses - including 
specifically indicating whether the 
Veteran has scoliosis and, if he does, 
whether it is a congenital or 
developmental defect.  See the report of 
his December 1985 enlistment exam.

If it is determined the Veteran has 
congenital or developmental scoliosis, so 
necessarily pre-dating his military 
service, then the examiner should also 
indicate whether the Veteran has 
additional low back disability on account 
of aggravation of this pre-existing 
scoliosis during his service by 
superimposed disease/injury, including as 
a result of the low back injury he 
sustained in December 1990 during his 
third period of service.

If, instead, it is determined the Veteran 
did not have 
pre-existing congenital or development 
scoliosis, then a medical nexus opinion 
is also needed as to the likelihood (very 
likely, as likely as not, or unlikely) 
that any current low back disorder, e.g., 
lumbar strain, is etiologically related 
to the Veteran's military service, and 
especially to his complaints of recurrent 
low back pain following his December 1990 
injury.

The examiner must discuss the medical 
rationale of all opinions expressed, 
whether favorable or unfavorable.

2.  Then, in light of this and any other 
additional evidence, readjudicate the 
claim for service connection for a low 
back disorder on its underlying merits, 
i.e., on a de novo basis.  If this claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


